 



Exhibit 10.9
CENTEX CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(Amended and Restated Effective January 1, 2008)
     Centex Corporation, a Nevada corporation (the “Company”), having
established and maintained the Centex Corporation Amended and Restated
Supplemental Executive Retirement Plan (the “SERP”), and having reserved the
right to amend the SERP, does hereby amend and restate the SERP in its entirety,
effective January 1, 2008, to read as follows:
SECTION 1. PURPOSE
     Under the Internal Revenue Code (the “Code”) the federal government sets a
limit on the amount of annual compensation which may be considered in
determining, for the account of an eligible participant, a company’s
contribution to a tax-qualified defined contribution plan, including the Centex
Corporation Saving for Retirement Plan (the “Plan”), and does not permit certain
employees to participate in the Plan. The purpose of this SERP is to establish
balances for each participant in this SERP in an amount substantially equal to
the contribution or additional contribution which he or she would have received
under the Plan had 100% of his or her annual salary been eligible for a profit
sharing contribution. The first SERP contribution was for the Plan year ended
March 31, 1995. The Plan year was changed to a calendar year basis in 1999.
Unless otherwise defined herein, capitalized terms have the meaning given to
them in the Plan. The Plan and accounts hereunder are intended to comply with
the requirements of Code Section 409A, and shall be interpreted and administered
in a manner consistent with that intention.
SECTION 2. GRANDFATHERED ACCOUNTS
     The portion of each participant’s account under the SERP as of December 31,
2004 that was earned and vested as of that date, plus the right to any future
contributions to the account that was earned and vested as of December 31, 2004,
to the extent such contributions were actually made, shall be segregated into a
separate account under the SERP to be known as the grandfathered account. The
grandfathered account will be adjusted for any earnings or losses on amounts
credited to such account. The grandfathered accounts shall be subject to the
terms and conditions of the SERP as in effect on December 31, 2007 (the
“superseded plan”) Notwithstanding any provision of this SERP to the contrary,
the grandfathered accounts shall not subject to the terms and conditions of this
amended and restated SERP, as provided below.
SECTION 3. ELIGIBILITY
     All current participants in the Plan whose employer’s contribution, other
than a 401(k) contribution, is reduced either by the compensation limit under
Section 401(a)(17) of the Code or in order to satisfy any of the
non-discrimination tests applicable to the Plan, such as Section 410(b)(2) of
the Code, which is commonly referred to as the “average benefits test,” shall be
eligible to participate in the SERP. Those provisions of the Code which so limit
the employer’s contribution are herein called the “Limitations.” New employees
paid annual compensation in excess of the Limitations (including an employee who
does not yet qualify for participation in the Plan, provided that he or she does
subscribe to the Plan when he or she becomes eligible to do so), and
participants in the Plan who first meet the eligibility standards after
subscribing to the Plan, may be added to this SERP at the sole discretion of
either the Chairman and Chief Executive Officer or the President and Chief
Operating Officer of Centex Corporation. In addition, employees (whether full
time or part time) who are ineligible to participate in

1



--------------------------------------------------------------------------------



 



the Plan, but to whom the Company desires to extend benefits equivalent to those
available to eligible employees under the Plan, may be added to this SERP at the
sole discretion of either the Chairman and Chief Executive Officer or the
President and Chief Operating Officer of the Company. Notwithstanding the
foregoing, employees of affiliates of the Company that are not considered a
single employer with the Company under Code Section 414(b) or Code Section
414(c) shall not be eligible to participate in the SERP until the affiliate
adopts the SERP as a participating employer in accordance with Section 11.
SECTION 4. FUNDING
     This is an unfunded, non-qualified plan. The amounts to be allocated to
each participant for both contributions and earnings will be reflected only as
accrued liabilities on the books and records of the Company. The participants
will thus be unsecured creditors of the Company. From time to time the Company
may, in its sole and absolute discretion, create and administer separate
accounts for one or more participants which the Company may fund, from time to
time, in amounts which are equivalent to the total account of the participant.
SECTION 5. CONTRIBUTIONS
     To be eligible for an annual SERP accrual a participant must be actively
employed by an Employer (as that term is defined in the Plan) on the date the
SERP contribution is to be credited to his or her account (and regardless of
whether or not he receives a contribution under the Plan for the same Plan
year). The annual SERP accrual for the account of each eligible participant will
be calculated using the total Compensation which, but for the Limitations or the
participant not being eligible to participate in the Plan, would be considered
in determining the appropriate profit sharing contribution for such participant
under the Plan (“Total Compensation”), less the amount of Compensation, if any,
which has been considered for purposes of determining the profit sharing
contribution under the Plan. The difference between Total Compensation and the
Compensation, if any, considered under the Plan is herein called “Excess
Salary.”
     The accrual contribution to be allocated to the account of an eligible
participant will be the product of his or her Excess Salary times the percent of
salary used by his or her Employer in allocating the Plan contribution. Such
allocation shall be credited to the eligible participant’s account as soon as
practicable after the profit sharing contribution for such year is made to the
Plan. Should the Plan formula be changed in future years such that the
contribution is not calculated exclusively as a percentage of Compensation, then
the percentage to be used for the SERP shall represent the percentage derived by
dividing the total Employer Profit Sharing Contribution for the applicable
Employer by the sum of all Total Compensation for all of that Employer’s Plan
participants.
SECTION 6. EARNINGS
     Each participant may designate how his or her SERP account balance is to be
invested by the Company and will have a “phantom” account whose results will
match the result of the investments made by the Company. Each participant may so
designate how his or her SERP balance is to be invested by the Company by
selecting among the various investment options available to him or her as a
participant in the Plan. If a participant does not notify Fidelity, the offeror
of such various investment options, as to which investment options he or she
selects, then such account balance will be invested in the Fidelity Freedom 2000
Fund or any successor to such fund, which is heavily invested in fixed income
securities, or its successor.

2



--------------------------------------------------------------------------------



 



SECTION 7. PAYOUT
     Upon the earlier of a participant’s Separation from Service or Disability
(as those terms are defined below), the Company will become obligated to pay to
the participant the entire vested balance in his or her account under the SERP
and payout of such account will be made to the participant in a single lump sum
payment within 60 days following the participant’s Disability or Separation from
Service, as applicable; provided, however, that payment may be made at a later
date for administrative reasons to the extent permitted by Section 409A of the
Code and the Treasury Regulations and other guidance thereunder; provided,
further, that the participant shall not be permitted, directly or indirectly, to
designate the calendar year of the payment. Notwithstanding the foregoing, if a
participant is a Specified Employee (as defined below) as of the date of his or
her Separation from Service, no payout on account of the participant’s
Separation from Service may be made with respect to such participant before the
date that is six months after the participant’s Separation from Service (or, if
earlier than the end of the six-month period, the date of the participant’s
death). In such case, any payout that would be made within such six-month period
will be accumulated and paid in a single lump sum on the earliest business day
that complies with the requirements of Section 409A of the Code and the Treasury
Regulations and other guidance thereunder. If a participant dies before payout
of his or her vested account balance is made, the Company will pay the
participant’s vested account balance to the beneficiary or beneficiaries
designated in writing by the participant or, if none, to the participant’s
Beneficiary as determined under the terms of the Plan.
     For purposes of the foregoing paragraph, the terms “Disability,”
“Separation from Service” and “Specified Employee” have the following meanings:
     “Disability” means a disability which entitles a participant to benefits
under the Company’s or an affiliate’s long-term disability insurance plan or
program, provided that the participant also meets one of the following
conditions:
          (a) the participant is unable to engage in any substantial gainful
activity by reason of a medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months; or
          (b) the participant is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the participant’s employer.
     “Separation from Service” means a termination of services provided by a
participant to his or her Employer (as defined below), whether voluntarily or
involuntarily, as determined by the Company in accordance with Treasury
Regulation § 1.409A-1(h).  In determining whether a participant has incurred a
Separation from Service, the following provisions shall apply:
          (a) Except as otherwise provided in this definition, a Separation from
Service will occur when the participant has experienced a termination of
employment with the Employer.  A Participant will be considered to have
experienced a termination of employment when the facts and circumstances
indicate that the participant and his or her Employer reasonably anticipate that
either (i) no further services will be performed for the Employer after a
certain date, or (ii) that the level of bona fide services the participant will
perform for the Employer after such date (whether as an employee or as an
independent contractor) will permanently decrease to no more than 331/3 percent
of the average level of bona fide services performed by the participant (whether

3



--------------------------------------------------------------------------------



 



as an employee or an independent contractor) over the immediately preceding
36-month period (or the full period of services to the Employer if the
participant has been providing services to the Employer less than 36 months).
            If a participant is on military leave, sick leave, or other bona
fide leave of absence, the employment relationship between the participant and
the Employer will be treated as continuing, provided that the period of the
leave of absence does not exceed 6 months, or if longer, so long as the
participant has a right to reemployment with the Employer under an applicable
statute or by contract.  If the period of a military leave, sick leave, or other
bona fide leave of absence exceeds 6 months and the participant does not have a
right to reemployment under an applicable statute or by contract, the employment
relationship will be considered to be terminated for purposes of this SERP as of
the first day immediately following the end of such 6-month period.  In applying
the provisions of this paragraph, a leave of absence will be considered a bona
fide leave of absence only if there is a reasonable expectation that the
participant will return to perform services for the Employer.
            (b)        For a participant who provides services to an Employer as
both an employee and an independent contractor, a Separation from Service
generally will not occur until the participant has ceased providing services for
the Employer both as an employee and as an independent contractor as determined
in accordance with the provisions set forth in subparagraphs (a) and (b) of this
definition, respectively. Except as otherwise provided herein, in the case of an
independent contractor a Separation from Service will occur upon the expiration
of the contract (or in the case of more than one contract, all contracts) under
which services are performed for the Employer, provided that the expiration of
such contract or contracts is determined by the Company to constitute a
good-faith and complete termination of the contractual relationship between the
participant and the Employer.  If a participant ceases providing services for an
Employer as an employee and begins providing services for such Employer as an
independent contractor, the participant will not be considered to have
experienced a Separation from Service until the participant has ceased providing
services for the Employer in both capacities, as determined in accordance with
the applicable provisions set forth in subparagraphs (a) and (b) of this
definition.
          Notwithstanding the foregoing provisions in this subparagraph, if a
participant provides services for an Employer as both an employee and as a
member of the board of directors of an Employer, to the extent permitted by
Treasury Regulation § 1.409A-1(h)(5), the services provided by the participant
as a director will not be taken into account in determining whether the
participant has experienced a Separation from Service as an employee.
          (c) In addition, notwithstanding the provisions of this definition,
where as part of a sale or other disposition of substantial assets by an
Employer to an unrelated buyer, a participant would otherwise experience a
Separation from Service as defined above, the Employer and the buyer shall
retain the discretion to specify, and may specify, that a participant performing
services for an Employer immediately before the asset purchase transaction and
providing services to the buyer after and in connection with the asset purchase
transaction shall not experience a Separation from Service for purposes of the
SERP and the participant shall be bound by same, provided that such transaction
and the specification meet the requirements of Section 409A of the Code and the
Treasury Regulations and other guidance thereunder.
          (d) For purposes of this definition, “Employer” means:
     (i) The entity for whom the participant performs services and with respect
to

4



--------------------------------------------------------------------------------



 



which the legally binding right to benefits under the SERP arises; and
     (ii) All other entities with which the entity described in subparagraph
(d)(i) of this definition would be aggregated and treated as a single employer
under Code Section 414(b) (controlled group of corporations) and Code Section
414(c) (group of trades or businesses under common control), as applicable. To
identify the group of entities described in the preceding sentence, an ownership
threshold of 50% shall be used as a substitute for the 80% minimum ownership
threshold that appears in, and otherwise must be used when applying, the
applicable provisions of (A) Code Section 1563 and the regulations thereunder
for determining a controlled group of corporations under Code Section 414(b),
and (B) Treasury Regulation § 1.414(c)-2 for determining the trades or
businesses that are under common control under Code Section 414(c).
     “Specified Employee” means any participant who is determined to be a “key
employee” (as defined under Code Section 416(i) without regard to paragraph
(5) thereof) for the applicable period, as determined by the Company in
accordance with Treasury Regulation § 1.409A-1(i).
     Notwithstanding any provision of this SERP to the contrary, the Company, in
its discretion, may (i) accelerate payout of a participant’s vested account
balance in accordance with the provisions of Treasury Regulation §
1.409A-3(j)(4)(ii) through (xiv) or (ii) delay payout of a participant’s vested
account balance under the circumstances described in Treasury Regulation §
1.409A-2(b)(7) provided that the Company treats all payouts to similarly
situated participants on a reasonably consistent basis.
SECTION 8. VESTING
     Vesting of SERP balances will be identical to vesting of employer
contributions to the Plan. Thus, if a terminated employee is only 60% vested in
the Plan, the vesting in the SERP balance and accumulated earnings will also be
60%.
SECTION 9. NO LOANS OR WITHDRAWALS
     No participant will be entitled to borrow or withdraw early any part of his
or her vested balance.
SECTION 10. MODIFICATION, SUSPENSION OR TERMINATION OF SERP
     The Company may at any time amend, suspend or terminate the SERP. However,
the amount accrued in the account of a participant in the SERP will not be
reduced. If the SERP is suspended or terminated, the amount accrued in each
account but not paid to the participant will continue to accrue interest at a
rate equal to 80% of the prime rate charged from time to time by Bank of America
until payout of such sum to the participant.
     Following termination of the SERP, the amount credited to each
participant’s account, including interest accruals as provided for in the
preceding paragraph, will remain in the SERP and will not be distributed until
such amounts become eligible for distribution in accordance with the other
applicable provisions of the SERP. Notwithstanding the preceding sentence, to
the extent permitted by Treasury Regulation § 1.409A-3(j)(4)(ix), the Company
may distribute, upon termination of the SERP, all account balances of the
participants, subject to and in accordance with any rules established by the
Company deemed necessary to comply with the applicable requirements and
limitations of Treasury Regulation § 1.409A-3(j)(4)(ix).

5



--------------------------------------------------------------------------------



 



SECTION 11. ADOPTION BY AFFILIATES.
     With the consent of the Chairman and Chief Executive Officer or the
President and Chief Operating Officer of the Company, any affiliate that is not
considered a single employer with the Company under Code Section 414(b) or Code
Section 414(c) may adopt the SERP for the benefit of its employees by written
instrument delivered to the Company. Until the SERP is adopted by any such
affiliate, employees of such affiliate will not be eligible to participate in
the SERP.
     IN WITNESS WHEREOF, this amended and restated SERP has been executed on
this 15th day of February, 2008, to be effective January 1, 2008.

                  CENTEX CORPORATION  
 
           
 
  By   /s/ Michael S. Albright    
 
           
 
  Name: Michael S. Albright    
 
  Title: Senior Vice President – Administration    

6